

117 HR 1634 IH: No Wireless Installations in Federal Instruments for Voting Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1634IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Gibbs (for himself, Mr. Perry, Mr. Gonzalez of Ohio, and Mrs. McClain) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit voting systems used to administer elections for Federal office from containing any wireless components.1.Short titleThis Act may be cited as the No Wireless Installations in Federal Instruments for Voting Act or the No WIFI Act. 2.Prohibiting voting systems from containing wireless components(a)ProhibitionSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:(7)Prohibiting wireless componentsThe voting system may not contain any wireless components..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections held during 2022 or any succeeding year.